                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                 CR-15-85-GF-BMM
                Plaintiff,
      vs.

                                                        ORDER
DAVID LEE ARMITAGE,

                Defendant.


      United States Magistrate Judge John Johnston entered Amended Findings

and Recommendations in this matter on December 6, 2019. (Doc. 50.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
      Judge Johnston conducted a revocation hearing on December 4, 2019. (Doc.

48.) The United States accused Armitage of violating his conditions of supervised

release by 1) failing to report for substance abuse treatment; 2) by failing to report

for substance abuse testing; 3) by using methamphetamine; 4) by using marijuana;

5) by failing to report for substance abuse testing; and 6) by failing to notify his

probation officer of a change in his living arraignments. (Doc. 45.)

      At the revocation hearing, Armitage admitted to the all of the violations

except violation 6. (Doc. 48.) The government did not attempt to prove alleged

violation 6. Judge Johnston found that Armitage’s violations warrant revocation,

and recommended that Armitage be incarcerated for 3 months, with 21 months of

supervised release to follow with the first 60 days of supervised release at an

inpatient substance abuse treatment facility. (Doc. 50 at 4.) Armitage waived his

appeal right and his right to allocute before the undersigned. (Doc. 48.)

      The violations prove serious and warrant revocation of Armitage’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Amended Findings

and Recommendations (Doc. 50) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant David Lee Armitage be

incarcerated for a term of 3 months, with 21 months of supervised release to follow
with the first 60 days of supervised release at an inpatient substance abuse

treatment facility.

      DATED this 9th day of December, 2019.
